                                                            Case 19-60025-lkg   DocFORM
                                                                                     57 1 Filed 10/01/19 Page                  1 of 7                         Page No:     1
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                ASSET CASES

Case No.:                        19-60025                                                                                        Trustee Name:                             Robert T. Bruegge
Case Name:                       SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                    Date Filed (f) or Converted (c):          02/05/2019 (f)
For the Period Ending:           09/30/2019                                                                                      §341(a) Meeting Date:                     03/28/2019
                                                                                                                                 Claims Bar Date:                          07/01/2019
                                     1                                  2                      3                           4                        5                                          6

                       Asset Description                             Petition/        Estimated Net Value               Property              Sales/Funds                 Asset Fully Administered (FA)/
                        (Scheduled and                             Unscheduled       (Value Determined by               Abandoned             Received by                Gross Value of Remaining Assets
                   Unscheduled (u) Property)                          Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

Ref. #
1        First Financial Bank 6284                                       $783.00                       $783.00                                           $763.16                                           FA
2        First National Bank in Olney 5089                               $441.00                       $441.00                                           $441.38                                           FA
3        Trust Bank 6708                                                 $116.00                       $116.00                                           $115.70                                           FA
4        Four drawer filing cabinets (97), two drawer                  $13,200.00                   $13,200.00                                             $0.00                                   $13,200.00
         filing cabinets (28), three drawer filing
         cabinets (2), desks (regular shaped) (38), L
         shaped desks (6), desk chairs (52),
         non-stackable chairs (123), meeting room
         tables (26), lateral files (7), TV carts (5),
         storage cabinets (5), computer stations (2),
         couch (1)
5        Office equipment, including all computer                      $12,250.00                   $12,250.00                                             $0.00                                   $12,250.00
         equipment and
         communication systems equipment and software
         Computers (26), server (1), printers (30),
         copiers (11), fax machines (3), phone systems
         (5), typewriters (2), shredders (5), VCR / DVD
         player (11), TV's (10), high speed scanners (1),
         laminating machine (1), overhead projector (1),
         microwaves (6), refrigerator (1)
6        2015 Dodge Dart                                                $8,066.00                         $0.00                                            $0.00                                           FA
7        2012 Chevrolet Malibu                                          $5,834.00                     $5,834.00                                         $4,750.00                                          FA
8        2005 Buick LaCrosse                                            $2,209.00                     $2,209.00                                         $1,000.00                                          FA
9        2003 Pontiac Grand Am                                          $1,154.00                     $1,154.00                                          $500.00                                           FA
10       2003 Pontiac Grand Am                                          $1,160.00                     $1,160.00                                          $550.00                                           FA
11       2007 Chevrolet Uplander                                        $3,458.00                     $3,458.00                                         $4,000.00                                          FA
12       Commercial building located at 901 W. 3rd,                    $85,000.00                     $1,722.00                                            $0.00                                   $85,000.00
         Flora, IL 62839 (Clay County)
13       Commercial building located at 1501 Olive,                    $50,000.00                         $0.00                                            $0.00                                           FA
         Lawrenceville, IL 62439 (Lawrence County)
                                                              Case 19-60025-lkg       DocFORM
                                                                                           57 1 Filed 10/01/19 Page                                2 of 7                       Page No:     2
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     19-60025                                                                                                               Trustee Name:                           Robert T. Bruegge
Case Name:                    SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                                           Date Filed (f) or Converted (c):        02/05/2019 (f)
For the Period Ending:         09/30/2019                                                                                                            §341(a) Meeting Date:                   03/28/2019
                                                                                                                                                     Claims Bar Date:                        07/01/2019
                                  1                                               2                              3                             4                        5                                        6

                      Asset Description                                      Petition/                 Estimated Net Value                  Property              Sales/Funds               Asset Fully Administered (FA)/
                       (Scheduled and                                      Unscheduled                (Value Determined by                  Abandoned             Received by              Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                   Value                          Trustee,                 OA =§ 554(a) abandon.        the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

14      Two commercial buildings on two contiguous                             $200,000.00                                  $0.00                                            $0.00                                           FA
        lots located at 204 West Highland, Robinson, IL
        62454 and 204 A West Highland, Robinson, IL
        62454 (Crawford County)
15      Commercial building on single lot located                              $110,000.00                                  $0.00                                            $0.00                                           FA
        at 602 E. Fifth, Mt. Carmel, IL 62863
        (Wabash County)


TOTALS (Excluding unknown value)                                                                                                                                                                 Gross Value of Remaining Assets
                                                                             $493,671.00                               $42,327.00                                       $12,120.24                                   $110,450.00



Major Activities affecting case closing:
 09/30/2019    Mailed check and IL Charitable Organization Annual Report
 09/30/2019    Filed Appl Acct Compensation & Ntc
 09/26/2019    RTB requested corrected bill from accountant
 09/26/2019    Filed Mtn Pay
 09/26/2019    Received revised accountant bill
 09/24/2019    Mailed 2017 and 2018 tax returns to IRS
 09/24/2019    Received accountant bill; Forwarded to RTB with notes
 09/19/2019    Auctioneer compensation incorrect on settlement statement for vehicles auctioned. Auctioneer will email corrected statement.
 09/19/2019    Received corrected settlement statement from auctioneer
 09/19/2019    Filed Rpt Sale, Appl Auctioneer Compensation & Ntc
 09/12/2019    Email from Bray Title Services advising request for title commitment accepted
 09/11/2019    Received telephone call from Derek Bailey. Interested in purchasing property in Flora. Number is (217) 343-9279.
 09/11/2019    Email to Bray Title Services requesting title commitment on Flora property
 09/11/2019    Email to Roy Dent advising title commitment requested on Flora property
 09/05/2019    Email from Roy Dent re 901 W 3rd St, Flora IL. Forwarded to RTB
 09/05/2019    Ran Westlaw search for federal tax liens; Searched IL SoS for federal tax liens
 08/22/2019    Email from Roy Dent re 901 W 3rd St, Flora IL. Forwarded to RTB
 07/29/2019    Received email from auctioneer regarding date and location of 9/7/19 auction
 07/29/2019    Filed Ntc Intent Sell
                                                            Case 19-60025-lkg       DocFORM
                                                                                         57 1 Filed 10/01/19 Page                                 3 of 7                          Page No:     3
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                    ASSET CASES

Case No.:                    19-60025                                                                                                              Trustee Name:                               Robert T. Bruegge
Case Name:                   SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                                          Date Filed (f) or Converted (c):            02/05/2019 (f)
For the Period Ending:       09/30/2019                                                                                                            §341(a) Meeting Date:                       03/28/2019
                                                                                                                                                   Claims Bar Date:                            07/01/2019
                                 1                                              2                             3                              4                        5                                            6

                     Asset Description                                     Petition/                 Estimated Net Value                 Property               Sales/Funds                   Asset Fully Administered (FA)/
                      (Scheduled and                                     Unscheduled                (Value Determined by                 Abandoned              Received by                  Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                  Value                          Trustee,                OA =§ 554(a) abandon.         the Estate
                                                                                                   Less Liens, Exemptions,
                                                                                                      and Other Costs)

 07/25/2019    Response sent to autioneer
 07/24/2019    Email from auctioneer re auction date
 07/10/2019    Emailed O GR Appl Employ Auctioneer to auctioneer
 07/08/2019    Filed Appl Employ Auctioneer; Sent keys and titles to auctioneer
 07/08/2019    Email to db's atty re location of cars
 07/01/2019    Received Ltr from First Financial Bank re insurance; Forwarded to RTB
 06/27/2019    Emailed Appl Employ to auctioneer
 06/26/2019    RTB reviewed USDA MFR & Abn and spoke with realtor at Mundy Realty. Property will not sell for enough to pay mortgage and IRS lien, so no objection will be filed.
 06/21/2019    USDA filed MFR & Abn. Forwarded to RTB
 06/10/2019    USDA filed MFR & Abn. Forwarded to RTB. Court processed as deficient
 06/04/2019    Ltr from db's atty re annual report; Forwarded to RTB
 06/03/2019    Received email from Ray Vaughn. Forwarded to RTB
 04/22/2019    Ltr from Atty Thomas Clary re First Financial Bank account
 04/18/2019    Ltr from Atty Thomas Clary re First Financial Bank account, Forwarded to RTB
 04/17/2019    Received utility bill ad Ntc from IL Atty General from dbs' atty. Fowarded to RTB
 04/17/2019    Funds not received from First Financial Bank. forwarded to RTB for review
 04/17/2019    Per RTB Notes, he forwarded Ntc from IL Atty General to George Kruse
 04/11/2019    Ltr from Atty Jon Racklin re bank account
 04/09/2019    Ltr from Atty Jon Racklin re bank account
 04/04/2019    Ltr to Steven Mitnick
 04/03/2019    2nd Ltr to First Financial Bank re bank account funds
 04/03/2019    Ltr to Atty Thomas S Clary II re MFR
 04/01/2019    2nd Ltr to Trust Bank re bank account funds
 04/01/2019    Ltr from SM Financial Services Corp
 04/01/2019    Ltr from Atty Thomas S Clary II re MFR; Forwarded to RTB
 03/25/2019    2nd Ltr to USDA Rural Development re loan documentation
 03/14/2019    Received Loan Docs from First Financial Bank
 03/07/2019    Memo to File; Copied to George Kruse
 03/06/2019    Email from George Kruse re meeting with Mr Jackson and/or Ms Buck. Email to db's atty to obtain contact info.
 03/06/2019    Received contact information for Ms. Buck from db's atty. Forwarded to George Kruse.
 03/05/2019    O GR Appl Employ Accountant entered
 03/05/2019    Emailed tax documents received 3/5/19 to George Kruse

                                                                                                                                              SUBTOTALS                   $0.00                     $0.00
                                                              Case 19-60025-lkg        DocFORM
                                                                                            57 1 Filed 10/01/19 Page                            4 of 7                       Page No:     4
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES

Case No.:                     19-60025                                                                                                            Trustee Name:                           Robert T. Bruegge
Case Name:                    SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                                        Date Filed (f) or Converted (c):        02/05/2019 (f)
For the Period Ending:        09/30/2019                                                                                                          §341(a) Meeting Date:                   03/28/2019
                                                                                                                                                  Claims Bar Date:                        07/01/2019
                                 1                                                 2                                  3                     4                        5                                        6

                     Asset Description                                        Petition/                  Estimated Net Value             Property              Sales/Funds               Asset Fully Administered (FA)/
                      (Scheduled and                                        Unscheduled                 (Value Determined by             Abandoned             Received by              Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                     Value                           Trustee,            OA =§ 554(a) abandon.        the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 02/28/2019    Email to db's atty requesting titles for vehicles, or in alternative, VIN's
 02/28/2019    Per db's atty: They are working on obtaining vehicle titles or VIN's
 02/26/2019    Ltr to First Financial Bank re loan documentation, Ltr to First Financial Bank re bank account funds
 02/26/2019    Ltr to USDA Rural Development re loan documentation
 02/26/2019    Ltr to First National Bank in Olney re bank account funds
 02/26/2019    Ltr to Trust Bank re bank account funds
 02/26/2019    Ltr to Ray Vaughn re equipment etc
 02/26/2019    Memo to George Kruse
 02/26/2019    Mailed Appl Employ Auctioneer to Roger Hertenstein
 02/26/2019    Received email from George Kruse. Response sent with Appl Employ
 02/21/2019    Received email from db's atty re transfer of records


Initial Projected Date Of Final Report (TFR):          03/06/2020                           Current Projected Date Of Final Report (TFR):                                /s/ ROBERT T. BRUEGGE
                                                                                                                                                                         ROBERT T. BRUEGGE
                                                           Case 19-60025-lkg         Doc 57 Filed 10/01/19                   Page 5 of 7
                                                                                      FORM 2                                                                       Page No: 1
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       19-60025                                                                                          Trustee Name:                        Robert T. Bruegge
Case Name:                     SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:         **-***5903                                                                                        Checking Acct #:                     ******0025
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:          10/01/2018                                                                                        Blanket bond (per case limit):       $48,364,291.00
For Period Ending:             09/30/2019                                                                                        Separate bond (if applicable):


     1                2                            3                                                 4                                                 5                    6               7

Transaction      Check /                    Paid to/                         Description of Transaction                           Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                 Received From                                                                           Tran Code            $                    $


03/07/2019           (2)    First National Bank in Olney             First National Bank in Olney 5089                            1129-000            $441.38                    $0.00           $441.38
04/11/2019           (3)    Trust Bank                               Trust Bank account                                           1129-000            $115.70                    $0.00           $557.08
04/30/2019           (1)    First Financial Bank                     First Financial Bank account                                 1129-000            $763.16                    $0.00          $1,320.24
09/19/2019                  Martin Auction Services LLC              2012 Chevy Malibu, 2003 Pontiac Grand Am. 2003                   *             $10,800.00                   $0.00       $12,120.24
                                                                     Pontiac Grand Am, 2005 Buick LaCrosse, and 2007
                                                                     Chevy Uplander
                     {7}                                                                                           $4,750.00      1129-000                                                   $12,120.24
                     {9}                                                                                               $500.00    1129-000                                                   $12,120.24
                     {10}                                                                                              $550.00    1129-000                                                   $12,120.24
                     {8}                                                                                           $1,000.00      1129-000                                                   $12,120.24
                     {11}                                                                                          $4,000.00      1129-000                                                   $12,120.24
09/30/2019           1001   Illinois Charity Bureau Fund             Annual Report Filing Fee                                     2990-000                 $0.00                $15.00       $12,105.24




                                                                                                                                 SUBTOTALS           $12,120.24                 $15.00
                                                              Case 19-60025-lkg      Doc 57 Filed 10/01/19                  Page 6 of 7
                                                                                      FORM 2                                                                        Page No: 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        19-60025                                                                                          Trustee Name:                        Robert T. Bruegge
Case Name:                      SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                      Bank Name:                           Independent Bank
Primary Taxpayer ID #:          **-***5903                                                                                        Checking Acct #:                     ******0025
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:           10/01/2018                                                                                        Blanket bond (per case limit):       $48,364,291.00
For Period Ending:              09/30/2019                                                                                        Separate bond (if applicable):


    1                2                          3                                                     4                                                   5                  6               7

Transaction      Check /                     Paid to/                         Description of Transaction                           Uniform           Deposit           Disbursement        Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                    $



                                                                                       TOTALS:                                                         $12,120.24                 $15.00         $12,105.24
                                                                                           Less: Bank transfers/CDs                                         $0.00                  $0.00
                                                                                       Subtotal                                                        $12,120.24                 $15.00
                                                                                           Less: Payments to debtors                                        $0.00                  $0.00
                                                                                       Net                                                             $12,120.24                 $15.00




                     For the period of 10/01/2018 to 09/30/2019                                                  For the entire history of the account between 03/07/2019 to 9/30/2019

                     Total Compensable Receipts:                        $12,120.24                               Total Compensable Receipts:                                $12,120.24
                     Total Non-Compensable Receipts:                         $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                      $12,120.24                               Total Comp/Non Comp Receipts:                              $12,120.24
                     Total Internal/Transfer Receipts:                       $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $15.00                                Total Compensable Disbursements:                                $15.00
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                    $15.00                                Total Comp/Non Comp Disbursements:                              $15.00
                     Total Internal/Transfer Disbursements:                 $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                                              Case 19-60025-lkg       Doc 57 Filed 10/01/19               Page 7 of 7
                                                                                       FORM 2                                                                    Page No: 3
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        19-60025                                                                                       Trustee Name:                         Robert T. Bruegge
Case Name:                      SOUTHEASTERN ILLINOIS COUNSELING CENTERS INC                                                   Bank Name:                            Independent Bank
Primary Taxpayer ID #:          **-***5903                                                                                     Checking Acct #:                      ******0025
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:
For Period Beginning:           10/01/2018                                                                                     Blanket bond (per case limit):        $48,364,291.00
For Period Ending:              09/30/2019                                                                                     Separate bond (if applicable):


    1                2                           3                                                     4                                             5                     6               7

Transaction      Check /                     Paid to/                          Description of Transaction                        Uniform          Deposit            Disbursement        Balance
   Date           Ref. #                  Received From                                                                         Tran Code           $                     $


                                                                                                                                                                               NET          ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE         BALANCES

                                                                                                                                                   $12,120.24                  $15.00       $12,105.24




                     For the period of 10/01/2018 to 09/30/2019                                                For the entire history of the account between 03/07/2019 to 9/30/2019

                     Total Compensable Receipts:                        $12,120.24                          Total Compensable Receipts:                                  $12,120.24
                     Total Non-Compensable Receipts:                         $0.00                          Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                      $12,120.24                          Total Comp/Non Comp Receipts:                                $12,120.24
                     Total Internal/Transfer Receipts:                       $0.00                          Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:                      $15.00                           Total Compensable Disbursements:                                   $15.00
                     Total Non-Compensable Disbursements:                   $0.00                           Total Non-Compensable Disbursements:                                $0.00
                     Total Comp/Non Comp Disbursements:                    $15.00                           Total Comp/Non Comp Disbursements:                                 $15.00
                     Total Internal/Transfer Disbursements:                 $0.00                           Total Internal/Transfer Disbursements:                              $0.00
